1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 CITY OF ALAMOGORDO,

 8          Plaintiff-Appellee,

 9 v.                                                                                    NO. 30,524

10 JOSEPH TROTTA,

11          Defendant-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
13 Jerry H. Ritter, Jr., District Judge

14 City of Alamogordo
15 Rebecca W. Ehler
16 Alamogordo, NM

17 for Appellee

18 Hugh W. Dangler, Chief Public Defender
19 Santa Fe, NM

20 for Appellant


21                                 MEMORANDUM OPINION

22 CASTILLO, Judge.
1       Summary reversal was proposed for the reasons stated in the notice of proposed

2 disposition. No memorandum opposing summary reversal has been filed, and the time

3 for doing so has expired.

4       Reversed.

5       IT IS SO ORDERED.



6                                       ___________________________________
7                                       CELIA FOY CASTILLO, Judge

8 WE CONCUR:




 9 __________________________________
10 RODERICK T. KENNEDY, Judge




11 __________________________________
12 ROBERT E. ROBLES, Judge




                                           2